Citation Nr: 1514461	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from May 1980 to May 1996.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the combined effect of his service-connected disability picture is such that he is prevented from engaging in any sort of substantially gainful employment.  

The Veteran has several service-connected disabilities, and his combined disability rating in 80 percent.  In essence, his representative contends that while he has had an evaluation which considered the impact of each of the multiple service-connected disabilities with respect to employability, that such an examination is inadequate as it did not consider the combined effect of these disabilities with respect to occupational functioning.  

The most recent VA examination or record, dated in 2013, is, as has been noted by the Veteran and his representative, specific to the impact of individual disablement on occupational functioning.  The Veteran last worked fulltime in December 2006, and he has had some sporadic part-time work between February and May 2009 as a tax examiner.  

He is in receipt of service-connected compensation benefits for degenerative arthritis of the lumbar spine at 20 percent disabling, for diabetes mellitus with erectile dysfunction at 20 percent disabling, inflammatory bowel disease/possible ulcerative colitis with hiatal hernia and esophageal spasm at 10 percent disabling, dyshidrotic eczema of the hands and left foot at 10 percent disabling, degenerative arthritis of the right (major) wrist at 10 percent disabling, degenerative arthritis of the left wrist (minor) at 10 percent disabling, peripheral neuropathy of the bilateral lower extremities with each having a respective 10 percent evaluation, left knee osteoarthritis at 10 percent disabling, right knee osteoarthritis at 10 percent disabling, and degenerative changes of the feet, post-fracture residuals of the left maxillary sinus, hemorrhoids, and uveitis each being zero percent disabling.  The combined disability rating is 80 percent.  

In reviewing the allegations of the Veteran and his representative, it is noted that when offering opinions on employability, the 2013 examiner did simply state that there were no occupational impacts associated with each evaluated condition, and no rationale was provided as to why that was the case.  Further, the examiner did not consider as to if the combined disability picture (which is significant and involving of multiple anatomical areas) had adverse effects on employability.  

VA is not required by statute, regulation, or policy, to obtain a medical opinion addressing the combined effects of all service-connected disabilities on a veteran's ability to work. See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)  However, in this case, the Veteran has specifically alleged that the effects of his service-connected disabilities combine to render him unemployable.  The Board therefore finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work. Id. (the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

In this regard, it is asked that the Veteran be scheduled for an examination with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) to determine what effect on employability, if any, is had by the multiple service-connected disabilities (acting alone or in concert with one another).  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA internal medicine examination with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) for the purposes of obtaining a medical opinion as to if the Veteran's service-connected disabilities, alone or in combination with each other, prevent the Veteran from engaging in substantially gainful employment.  

The examiner should discuss the combined functional effects of the Veteran's service-connected disabilities on employablity. In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused only by his service-connected disabilities, irrespective of age and any nonservice-connected disorders.  

He is in receipt of service-connected compensation benefits for degenerative arthritis of the lumbar spine at 20 percent disabling, for diabetes mellitus with erectile dysfunction at 20 percent disabling, inflammatory bowel disease/possible ulcerative colitis with hiatal hernia and esophageal spasm at 10 percent disabling, dyshidrotic eczema of the hands and left foot at 10 percent disabling, degenerative arthritis of the right (major) wrist at 10 percent disabling, degenerative arthritis of the left wrist (minor) at 10 percent disabling, peripheral neuropathy of the bilateral lower extremities with each having a respective 10 percent evaluation, left knee osteoarthritis at 10 percent disabling, right knee osteoarthritis at 10 percent disabling, and degenerative changes of the feet, post-fracture residuals of the left maxillary sinus, hemorrhoids, and uveitis each being zero percent disabling.  The combined disability rating is 80 percent.  

A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




